Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 1 of 6 PageID #: 489




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


 ACH-SAH JAMES ET AL                             CASE NO. 6:21-CV-01204

 VERSUS                                          JUDGE JUNEAU

 POLARIS INC ET AL                               MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

       Before the Court are three (3) pending motions in this products liability

 personal injury suit: a motion to remand filed by plaintiffs (Rec. Doc. 12), a motion

 to dismiss filed by defendants (Rec. Doc. 18), and a motion to amend filed by

 plaintiffs (Rec. Doc. 23). For the reasons explained herein, the Court finds that

 plaintiff’s motions to amend and to remand should be GRANTED; as the Court

 lacks subject matter jurisdiction, it will not consider the defendants’ motion to

 dismiss.

                                Factual Background

       Plaintiffs are the purchasers of a 2018 Hammerhead GTS 150P Go-Cart-Style

 Off-Road     Vehicle    (“Vehicle”)     from     Performance    Powersports,    LLC

 (“Performance”) in Houma, Louisiana.           (Rec. Doc. 23-1).    The vehicle was

 manufactured and distributed by defendants Polaris, Inc. and Polaris Sales, Inc.

 (collectively, “Polaris”), both domiciled in Minnesota. (Id. at ¶ 1).
Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 2 of 6 PageID #: 490




       Plaintiffs allege that on or about March 24, 2020, during its operation, the

 vehicle’s axle fractured, and its rear passenger wheel detached from the vehicle,

 resulting in the vehicle rolling over and landing on top of plaintiffs Ach-Shah James

 and A.J., a minor. (Id. at ¶ 10).

       Plaintiffs filed suit against Polaris and the retailer, erroneously named as

 “Wholesale Powersports, LLC” (“Wholesale”), as well as TJ Powersports, LLC, and

 Hammerhead Off-Road in Louisiana’s Sixteenth Judicial District Court for the

 Parish of St. Mary on March 28, 2021. (Rec. Doc. 1-3). Defendants removed the

 suit to this court on the basis of diversity jurisdiction, alleging improper joinder of

 Wholesale and TJ Powersports. (Rec. Doc. 1).

                                     Law and Analysis

       Plaintiffs’ motion seeks remand of this suit to the Louisiana state district court

 from which it was removed on the basis that the diversity jurisdiction upon which

 defendants’ removal was based does not exist. (Rec. Doc. 12 at p. 5). Plaintiffs also

 seek amendment of their complaint to substitute Performance Powersports, LLC

 (“Performance”) in place of Wholesale, who it erroneously named in its state court

 petition. (Rec. Doc. 1-3). Defendants request dismissal of plaintiffs’ June 9, 2021

 amended complaint, filed without leave of court, on the basis that it was improper

 under the local and federal rules. Alternatively, defendants seek dismissal of the

 amendment for failure to state a claim. (Rec. Doc. 18).

                                            2
Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 3 of 6 PageID #: 491




        I.     Amendment

        Plaintiffs’ proposed amended complaint no longer includes claims against

 Wholesale, but instead seeks to add Performance as a defendant in Wholesale’s place

 as the retailer of the vehicle. (Rec. Doc. 23-1). Defendants oppose this proposed

 amendment under Hensgens. (Rec. Doc. 27).

        Defendants’ removal of this suit was premised upon defendants’ allegation of

 improper joinder regarding Wholesale. Specifically, defendants argue that plaintiffs

 knew or should have known that Wholesale was not the vehicle retailer, as shown

 on the vehicle bill of sale. (Rec. Doc. 1). Defendants claim that they have not acted

 to conceal the identity of the retailer to plaintiffs, citing the affidavit of John Soileau

 (“Soileau”). (Rec. Doc. 1-4).

        “The court should freely give leave” to amend “when justice so requires.”

 Fed. R. Civ. P. 15(a)(2). When leave to amend is sought after removal of the case,

 however, “the court may deny joinder, or permit joinder and remand the action to

 the State court.” 28 U.S.C. § 1447(e). When presented with a motion for leave for

 post-removal amendment, the consequence of which is the destruction of subject

 matter jurisdiction, federal district courts consider several factors in determining

 whether to grant leave: (1) the extent to which the purpose of the amendment is the

 defeat of subject matter jurisdiction; (2) the extent to which the plaintiff has been

 dilatory in seeking the amendment; (3) the extent to which denial of leave will

                                             3
Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 4 of 6 PageID #: 492




 prejudice the plaintiff; and (4) other factors bearing upon the equities in the case.

 Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).

       After reviewing the briefs regarding the relevant factors, the Court finds that

 plaintiffs’ proposed amendment should be granted in this matter. Regarding the first

 factor, plaintiffs original state court petition stated claims against Wholesale as the

 purported vehicle retailer. (Rec. Doc. 1-3). Soileau’s affidavit attests that Wholesale

 was not the retailer but is a closely affiliated LLC with interrelated membership.

 (Rec. Doc. 1-4). Plaintiffs’ proposed amendment seeks, effectively, to substitute

 Performance as the retailer in place of Wholesale.         As asserted by plaintiffs,

 plaintiffs’ original state court petition names Performance as an “AKA” identity of

 Wholesale, fully informing all parties of its theory of interrelated structure among

 these LLCs. (Rec. Doc. 1-3). Thus, in the Court’s view, plaintiffs’ jurisdictional

 stance has not changed since the inception of the suit. Plaintiffs have, at all times,

 attempted to name the vehicle retailer, a Louisiana LLC, as defendant to this suit.

 Krupski v. Costa Croceire S.p.A., 560 U.S. 538 (2010).

       This Court also finds that plaintiffs’ delay in seeking leave to amend has not

 been excessive. Plaintiff’s state court petition was filed in March of 2021 and

 plaintiffs sought defendants’ consent prior to filing for leave, which they withheld,

 bringing us to the instant motions in July of 2021. As a practical matter, we do not




                                           4
Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 5 of 6 PageID #: 493




 consider the span of several months excessive under the facts of this case.1

 Regarding the prejudice factor, the Court finds that, as noted by defendants

 themselves, plaintiffs will likely have an opportunity to state claims against

 Performance because defendants will draw the retailer into the suit “out of an

 abundance of caution” even if plaintiffs’ motion to amend is denied. (Rec. Doc. 27

 at pp. 12-13). Herein, we believe, is the truest assessment of the frivolity of

 defendants’ removal of this suit and opposition to plaintiffs’ motion. Defendants

 consider Performance an essential party to the suit, yet they would file a motion to

 oppose their inclusion as a named party by plaintiffs.

          This observation brings us to the fourth factor: equities of the case. Plaintiffs

 filed this suit in state court and have adequately demonstrated that it should be tried

 there, as this court lacks subject matter jurisdiction. Moreover, this Court strongly

 suspects defendants have advanced frivolous arguments in an attempt to deprive

 plaintiffs of their selected forum. Taken together, the Hensgens factors strongly

 weigh in favor of plaintiff’s proposed amendment and, accordingly, remand.

          II.      Remand




 1
  Although we are not required to do so at this point, we note the issue of prejudice to defendants. Defendants present
 no basis for a finding by this Court that they were deprived of notice of this suit. Defendants’ opposition admits
 receipt of plaintiffs’ original petition on April 5, 2021, although defendants contest the validity of service based on
 plaintiffs’ failure to file a service affidavit in the state court record. (Rec. Doc. 27).
                                                           5
Case 6:21-cv-01204-MJJ-PJH Document 30 Filed 08/04/21 Page 6 of 6 PageID #: 494




       While jurisdiction is evaluated at the time of removal, applicable statutes and

 jurisprudence clearly require subsequent remand when, as here, plaintiffs

 successfully request post-removal addition of one or more non-diverse defendants.

 28 U.S.C. § 1447(e); Doleac ex rel. Doleac v. Michalson, 264 F.3d 470 (5th Cir.

 2001); Cobb v. Delta Imports, Inc., 186 F.3d 675 (5th Cir. 1999).

                                      Conclusion

       Based on the foregoing,

       IT IS ORDERED that the plaintiffs’ Motion for Leave to Amend, Rec.

 Doc. 23, is hereby GRANTED. Moreover, as plaintiffs’ amendment adds a non-

 diverse defendant,

       IT IS FURTHER ORDERED that the plaintiffs’ motion to remand, Rec.

 Doc. 12, is hereby GRANTED, and this matter is REMANDED to Louisiana’s

 Sixteenth Judicial District Court for the Parish of St. Mary. In light of this action

 and recognizing its lack of subject matter jurisdiction, this Court will not consider

 the defendants’ motion to dismiss, Rec. Doc. 18.

       THUS DONE AND SIGNED at Lafayette, Louisiana on this 4th day of

 August, 2021.



                                         __________________________________
                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE

                                            6
